NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1892-14T2
                                                  A-1909-14T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

SHARON BOWEN,

     Defendant-Appellant.
______________________________


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JAMES GADSON, a/k/a JAMES P.
GADSON, JR., JAMES BENNETT,

     Defendant-Appellant.
______________________________

              Submitted May 15, 2017 – Decided August 29, 2017

              Before Judges Nugent and Haas.

              On appeal from Superior Court of New Jersey,
              Law Division, Ocean County, Indictment No. 09-
              05-0914.
           Joseph E. Krakora, Public Defender, attorney
           for appellant in A-1892-14 (Alison Perrone,
           Designated Counsel, on the brief).

           Joseph E. Krakora, Public Defender, attorney
           for appellant in A-1909-14 (John A. Albright,
           Designated Counsel, on the brief).

           Joseph D. Coronato, Ocean County Prosecutor,
           attorney for respondent in A-1892-14 and A-
           1909-14 (Samuel Marzarella, Chief Assistant
           Prosecutor, of counsel; William Kyle Meighan,
           Senior Assistant Prosecutor, on the brief).

PER CURIAM

       Charged with controlled dangerous substance (CDS) offenses,

defendants Sharon Bowen and James P. Gadson, Jr. filed motions to

suppress the wiretap evidence on which the charges were largely

based. The trial court denied the motions. Thereafter, defendants

negotiated guilty pleas and received the sentences they bargained

for:    Bowen,   a   probationary    term;   Gadson,   an   eighteen-year

custodial term with nine years of parole ineligibility. Defendants

filed separate appeals, which we have consolidated for purposes

of this opinion.     Bowen argues:

           POINT I

           THE LOWER COURT ERRED IN DENYING DEFENDANT'S
           SECOND MOTION TO SUPPRESS FOR INSUFFICIENT
           MINIMIZATION OF UNAUTHORIZED INTERCEPTION OF
           CONVERSATIONS    AND    INFORMATION   BECAUSE
           SUPPRESSION OF ALL INTERCEPTED COMMUNICATIONS
           WAS REQUIRED AFTER THE COURT FOUND A
           MINIMIZATION VIOLATION.



                                     2                            A-1892-14T2
    POINT II

    THE LOWER COURT ERRED IN DENYING DEFENDANT'S
    FIRST MOTION TO SUPPRESS THE INTERCEPTED CALLS
    AS THERE ARE INSUFFICIENT FACTS IN THE RECORD
    TO SUPPORT THE JUDGE'S FINDINGS WHICH WERE
    MADE WITHOUT THE BENEFIT OF TESTIMONY AT AN
    EVIDENTIARY HEARING (PARTIALLY RAISED BELOW).

Gadson argues:

    POINT I

    THE LOWER COURT ERRED IN DENYING DEFENDANT'S
    SECOND MOTION TO SUPPRESS FOR INSUFFICIENT
    MINIMIZATION OF UNAUTHORIZED INTERCEPTION OF
    CONVERSATIONS    AND    INFORMATION   BECAUSE
    SUPPRESSION OF ALL INTERCEPTED COMMUNICATIONS
    WAS REQUIRED AFTER THE COURT FOUND A
    MINIMIZATION VIOLATION.

    POINT II

    DEFENDANT'S   CONVICTION   FOR   SECOND-DEGREE
    DISTRIBUTION   OF   A   CONTROLLED   DANGEROUS
    SUBSTANCE MUST BE REVERSED BECAUSE THE RECORD
    DOES NOT ESTABLISH AN ADEQUATE FACTUAL BASIS
    TO PROVE THE ELEMENTS OF THAT OFFENSE. THE
    LOWER COURT FAILED TO PERFORM ANY INQUIRY INTO
    DEFENDANT'S EQUIVOCAL ANSWERS TO QUESTIONS
    POSED DURING THE PLEA COLLOQUY AS TO THE
    NATURE AND AMOUNTS OF THE SUBSTANCE IN
    QUESTION AND THE POTENTIAL DEFENSES DEFENDANT
    SEEMED TO BE RAISING. (NOT RAISED BELOW).

    POINT III

    THE LOWER COURT ERRED IN DENYING DEFENDANT'S
    FIRST MOTION TO SUPPRESS THE INTERCEPTED CALLS
    AS THERE ARE INSUFFICIENT FACTS IN THE RECORD
    TO SUPPORT THE JUDGE'S FINDINGS WHICH WERE
    MADE WITHOUT THE BENEFIT OF TESTIMONY AT AN
    EVIDENTIARY HEARING.       (PARTIALLY RAISED
    BELOW).


                          3                          A-1892-14T2
            POINT IV

            DEFENDANT'S   EIGHTEEN-YEAR   EXTENDED    TERM
            SENTENCE WITH A NINE-YEAR PERIOD OF PAROLE
            INELIGIBILITY FOR A NON-VIOLENT DRUG-RELATED
            OFFENSE IS MANIFESTLY EXCESSIVE, AND THE JUDGE
            APPARENTLY ERRONEOUSLY BELIEVED THAT HE HAD
            TO SENTENCE DEFENDANT TO THE PERIOD OF
            INCARCERATION RECOMMENDED BY THE PROSECUTOR.

            POINT V

            THE TRIAL COURT FAILED TO AWARD THE CORRECT
            AMOUNT OF JAIL CREDIT REQUIRING A REMAND FOR
            CORRECTION OF THE JUDGMENT OF CONVICTION.
            DEFENDANT IS ENTITLED TO JAIL CREDIT FROM
            MARCH 9, 2012 TO APRIL 22, 2012 BECAUSE HE
            NEVER LEFT THE COUNTY JAIL BETWEEN HIS ARREST
            ON SEPTEMBER 8, 2009 AND SENTENCING ON OCTOBER
            10, 2014. (NOT RAISED BELOW).

     For the reasons that follow, we affirm the convictions and

sentences   but   remand   for   correction   of   Gadson's   judgment    of

conviction to reflect gap-time credits.

     In May 2009, an Ocean County grand jury returned an eight-

count indictment against multiple defendants.            The grand jury

charged Gadson with first-degree leader of a narcotics trafficking

network, N.J.S.A. 2C:35-3 (count one); second-degree conspiracy

to manufacture, distribute and/or possess with the intent to

distribute a CDS, cocaine, N.J.S.A. 2C:35-5(a) and (b)(1), and

2C:5-2 (count two); second-degree distribution of a CDS, cocaine,

N.J.S.A. 2C:35-5(a)(1) and (b)(2) (count three); third-degree

distribution of CDS, heroin, N.J.S.A. 2C:35-5(a)(1) and (b)(3)


                                     4                             A-1892-14T2
(count six); second-degree possession with intent to distribute a

CDS, cocaine, N.J.S.A. 2C:35-5(a)(1) and (b)(2) (count four);

third-degree possession with the intent to distribute a CDS,

heroin, N.J.S.A. 2C:35-5(a)(1) and (b)(3) (count seven); and two

counts    of   third-degree   possession       of   a    CDS,    N.J.S.A.     2C:35-

10(a)(1) (count five – cocaine and count eight – heroin).                     In the

same indictment, the grand jury charged Bowen in count two with

second-degree conspiracy to manufacture, distribute and/or possess

with the intent to distribute a CDS, cocaine.

      Following     the   indictment,       defendants        filed   a   motion    to

suppress intercepted communications transmitted over Gadson's and

an alleged co-conspirator's cellular telephones.                  Law enforcement

officers intercepted the communications after obtaining a wiretap

order and communications data warrant.              Defendants also filed a

motion for a minimization hearing.              The trial court granted in

part and denied in part the suppression motions, suppressing some

conversations on the ground the State had failed to minimize

interception of privileged communications.

      Thereafter, both defendants pleaded guilty.                     Bowen pleaded

to   an   amended    second   count     charging        her    with    third-degree

possession of a CDS with intent to distribute.                    The trial court

sentenced her in accordance with the plea agreement to probation

for eighteen months, conditioned on her serving nineteen days in

                                        5                                    A-1892-14T2
county jail, with credit for nineteen days of time served.                         The

trial court also imposed appropriate fines and assessments.

      Gadson    pleaded   guilty    to       the   indictment's    third       count,

second-degree distribution of a CDS, cocaine.                 In accordance with

his plea agreement with the State, the court sentenced him to an

extended eighteen-year custodial term with a nine-year period of

parole ineligibility.       The court also imposed appropriate fines

and assessments.

      Bowen raises two points on appeal.               In her second point, she

contends the trial court erred by initially denying her motion to

suppress the intercepted cellular telephone communications without

an   evidentiary    hearing.       She       asserts    the    record   the     court

considered contained insufficient factual support for the court's

findings.      In her first point, Bowen argues the court improperly

denied her second suppression motion.               She contends that because

the trial court found the State had not adequately minimized the

intercepted      conversations,     it        should    have     suppressed        all

intercepted conversations.

      Gadson raises identical arguments in his brief's first and

third points.      He also alleges his plea contained an inadequate

factual basis, challenges his eighteen-year custodial sentence as

excessive, and claims he is entitled to additional jail credits.



                                         6                                    A-1892-14T2
     In opposition, the State argues, among other things, that by

pleading guilty without reserving the right to challenge the trial

court's orders on the motions, Bowen and Gadson waived their right

to appeal the orders.      We agree.

     "Generally, a guilty plea constitutes a waiver of all issues

which were or could have been addressed by the trial judge before

the guilty plea."      State v. Robinson, 224 N.J. Super. 495, 498

(App. Div. 1988); see also State v. Marolda, 394 N.J. Super. 430,

435 (App. Div.), certif. denied, 192 N.J. 482 (2007).               Thus, "a

defendant who pleads guilty is prohibited from raising, on appeal,

the contention that the State violated his constitutional rights

prior to the plea."       State v. Crawley, 149 N.J. 310, 316 (1997);

see also State v. Knight, 183 N.J. 449, 470 (2005).

     There are exceptions.      Rule 3:5-7(d) authorizes a defendant

to appeal an unlawful search and seizure of physical evidence

after   entering   a   guilty   plea.       In   addition,   Rule   3:9-3(f)

authorizes a defendant, "[w]ith the approval of the court and the

consent of the prosecuting attorney," to "enter a conditional plea

of guilty reserving on the record the right to appeal from the

adverse determination of any specified pretrial motion."               It is

"clear that the automatic as opposed to conditional reservation

of the right to appeal following a guilty plea applies only to

motions   to   suppress    physical       evidence   allegedly   seized     in

                                      7                              A-1892-14T2
violation of the Fourth Amendment and not to other evidential

challenges, such as the admissibility of confessions."    Pressler

& Verniero, Current N.J. Court Rules, comment 4 on Rule 3:5-7

(2017) (citing State v. Morales, 182 N.J. Super. 502, 508 (App.

Div.), certif. denied, 89 N.J. 421 (1982)).

     Neither exception applies here.    As both defendants state,

"[i]n this case, defendant moved to suppress evidence under the

Wiretap Act . . . ."   The defendants sought to suppress recorded

statements, not physical evidence, and neither defendant entered

a conditional plea pursuant to Rule 3:9-3(f).     To preserve the

right to appeal an order denying a motion to suppress conversations

recorded under the Wiretapping and Electronic Surveillance Control

Act, N.J.S.A. 2A:156A-1 to -37, a defendant must do so under Rule

3:9-3(f).   State v. Keegan, 188 N.J. Super. 471, 475-76 (App.

Div.), certif. denied, 93 N.J. 320 (1983).      Neither Bowen nor

Gadson did so here.    For that reason, they have not preserved

their right to raise the issue on appeal, and we decline to

consider it.

     Gadson contends his conviction for second-degree distribution

of a CDS must be reversed because the record lacks an adequate

factual basis.   He further contends the trial court failed to

perform any inquiry into his equivocal answers to questions posed



                                 8                          A-1892-14T2
during the plea colloquy regarding the nature and amounts of the

substance in question and the potential defenses he raised.

    During      Gadson's   plea    colloquy,   the   following   exchange

occurred:

            DIRECT EXAMINATION BY [DEFENSE COUNSEL]:

                 Q    Mr. Gadson, on or about March 9th
            of 2008 were you in possession of in excess
            of a half ounce of cocaine, just over a half
            ounce of cocaine?

            A    I believe so.      I believe it was cocaine.

                 Q      And - -

                 [THE ASSISTANT PROSECUTOR]:         I didn't
            hear his answer.

                 THE COURT:       He said he believed it was
            cocaine.

                 Q    You didn't have a lab facility but
            it was your understanding that it was cocaine,
            and cocaine was illegal?

            A    Yes.

                 Q    And you did actually turn over that
            cocaine to a Robert Stevens, distribute it to
            Robert Stevens?

            A    Yes, I did. Yes.
                 Q    And you did that in Lakewood?

            A    Yes.

                 [DEFENSE COUNSEL]:       That's all I have,
            Your Honor.

            CROSS-EXAMINATION        BY    [THE      ASSISTANT
            PROSECUTOR]:

                                      9                           A-1892-14T2
     Q    Mr. Gadson, you had been through
discovery with your attorney; haven't you?

A    Yes, I have.

     Q    And you saw and heard the lab report
from the Ocean County Sheriff's Department
regarding the cocaine that you believe you had
and distributed to Robert Stevens?

A    Yes.

     Q    And so you have no reason to dispute
the fact that that was cocaine and it was more
than a half an ounce of cocaine; is that
correct?

A    Now I know, yeah.

     Q      Right.

A.   But before at first when he said it was
coke, I didn’t know that it was coke. After
I seen the reports, yes, now, but when Mr.
Stevens came and got it from me - -

     Q      I   can't   understand   what   you're
saying.

A    - - when Mr. Stevens came and got it from
me, I didn’t know it was cocaine at that time.

     [DEFENSE COUNSEL]: May I ask a question,
Your Honor?
     THE COURT: Yes, you.

     [THE ASSISTANT PROSECUTOR]: Just for the
record - -

     THE COURT: Counsel would like to further
question his client.   I'll allow him to do
that. You can revisit the issue.

REDIRECT EXAMINATION BY [DEFENSE COUNSEL]:

                        10                           A-1892-14T2
               Q    You did not have any lab facilities;
          is that correct?

          A    Exactly.   That's my point.    Right.

               Q    And so the substance that             you
          obtained you believe to be cocaine - -

          A    Yes.

               Q    - - the substance that you provided
          Mr. Stevens you believe to be cocaine?

          A    Yes.

               Q    And now you've reviewed         the   lab
          reports that it was indeed cocaine?

          A    Yes.

               Q    So it was your intent to possess and
          to distribute cocaine, and now you have proof
          that it was cocaine; is that correct?

          A    Yes.   Yes.

               [DEFENSE COUNSEL]:       I    have    nothing
          further, Your Honor.

               [THE ASSISTANT PROSECUTOR]:     Thank you.

               THE COURT:    Anything further?

               [THE ASSISTANT PROSECUTOR]:          No, sir.
          Thank you.

     A trial court "may refuse to accept a plea of guilty and

shall not accept such plea without first . . . determining by

inquiry of the defendant and others . . . that there is a factual

basis for the plea[.]"    R. 3:9-2.   "[I]t is essential to elicit


                                11                              A-1892-14T2
from the defendant a comprehensive factual basis, addressing each

element of a given offense in substantial detail." State v. Perez,

220 N.J. 423, 432 (2015) (quoting State v. Campfield, 213 N.J.
218, 236 (2013)).

       Here, Gadson provided an adequate factual foundation.              During

his plea colloquy, Gadson admitted that when he sold the substance

at issue, he believed it was cocaine and he intended to possess

and distribute cocaine.          He also admitted he reviewed the lab

report, which confirmed the substance had indeed been cocaine.

The plea colloquy, considered in its entirety, belies Gadson's

contention that the trial court lacked adequate facts upon which

to base his guilty plea.

       Gadson contends his eighteen-year extended-term sentence with

nine years of parole ineligibility is manifestly excessive and the

trial court "erroneously believed . . . [it] had to sentence

[Gadson]    to   the    period   of    incarceration      recommended    by   the

prosecutor."

       An appellate court may review a sentence imposed by a trial

court to determine if the trial court (a) abided by legislative

policies, (b) based its findings of aggravating and mitigating

factors upon competent, credible evidence in the record, and (c)

properly applied the sentencing guidelines to the facts of the

case   to   reach   a   sentence      that   does   not   shock   the   judicial

                                        12                               A-1892-14T2
conscience.      State v. Roth, 95 N.J. 334, 364-65 (1984).                   An

appellate court must not substitute its judgment for that of the

trial court.        Id. at 365.

              In sum, then, appellate review of a sentencing
              decision calls for [an appellate court] to
              determine,   first,   whether    the   correct
              sentencing guidelines . . . have been
              followed; second, whether there is substantial
              evidence in the record to support the findings
              of fact upon which the sentencing court based
              the application of those guidelines; and
              third, whether in applying those guidelines
              to the relevant facts the trial court clearly
              erred by reaching a conclusion that could not
              have reasonably been made upon a weighing of
              the relevant factors.

              [Id. at 365-66.]

      Here, the trial court carefully analyzed the aggravating and

mitigating factors upon which it based its decision to sentence

Gadson   to    an    eighteen-year   custodial    term.     Further,     Gadson

qualified for an extended term sentence, which was consistent with

his   plea    agreement.     Accordingly,      Gadson's   sentence     is    not

manifestly excessive; rather, his sentence is proper and does not

shock the judicial conscience.

      The trial court made two comments during the sentencing

proceeding that Gadson construes as reflecting the court's belief

that it was bound by the State's sentencing recommendation; a

recommendation       the   State   made   in   accordance   with   the      plea

agreement.      After noting Gadson was extended-term eligible, and

                                     13                                A-1892-14T2
following      its   review    of   Gadson's       lengthy   criminal     record    —

including eight CDS offenses, four of which were possession with

the intent to distribute — the trial court stated: "The [c]ourt

will note this is a negotiated plea.                   And why that's important,

. . . [t]he terms of it [are] negotiated between both [the] defense

and the [p]rosecutor.           Mr. Gadson knows exactly what he'll be

sentenced to through that negotiated plea."

       Later    in   its      decision,        after    reviewing   and   weighing

aggravating and mitigating factors, and after considering six

letters from Gadson's family "indicating a different aspect of Mr.

Gadson," including how he sacrificed for his children, the court

stated: "Notwithstanding that, the [c]ourt has to go along with

this plea agreement in light of all the other things I've placed

on the record and sentence . . . Mr. Gadson to eighteen years . .

. ."   (Emphasis added).

       Having considered the court's statements in the context of

the entire sentencing proceeding, we disagree that they indicated

the court's misimpression it was bound by the State's sentencing

recommendation.       Considered in context, the court was conveying

to Gadson that in light of his lengthy record and eligibility for

an extended term, the plea agreement provided him with some

certainty about the sentence he would receive; not                        that the

sentence was mandatory.             This was made clear when the court

                                          14                                A-1892-14T2
explained it was following the plea recommendation "in light of

all the other things I've placed on the record."              We thus reject

both Gadson's construction of the court's statements and his

argument that he should be resentenced.

     Lastly,   Gadson     contends   the    trial    court   awarded   him    an

incorrect   amount   of   jail   time     credits.    Specifically,     Gadson

contends he is entitled to jail credits from March 9, 2012, through

April 22, 2012, because "he never left the county jail between his

arrest on September 8, 2009[,] and sentencing on October 10,

2014."

     A defendant is entitled to "credits against all sentences

'for any time served in custody in jail . . . between arrest and

the imposition of sentence' on each case."             State v. Hernandez,

208 N.J. 24, 28 (2011) (quoting R. 3:21-8), mod. on other grounds,

State v. C.H., 228 N.J. 111 (2017).         A defendant may receive these

credits as "jail credits under Rule 3:21-8 or [as] gap-time credits

under N.J.S.A. 2C:44-5(b)(2) to reduce the time to be served on

his sentence."    Id. at 36.

            Jail credits are "day-for-day credits,"
            [Buncie v. Dep't of Corr., 382 N.J. Super.
214, 217 (App. Div. 2005), certif. denied, 186
N.J. 606 (2006)], that are applied to the
            "front end" of a defendant's sentence, meaning
            that he or she is entitled to credit against
            the sentence for every day [he or she] was
            held in custody for that offense prior to
            sentencing.

                                     15                                A-1892-14T2
            [Id. at 37.]

Jail credits reduce a defendant's period of parole ineligibility

as   well   as   the   sentence    imposed.     Ibid.   (citing       State    v.

Mastapeter, 290 N.J. Super. 56, 64 (App. Div.), certif. denied,

146 N.J. 569 (1996)).

      In contrast, a sentencing court may award gap-time credits:

            [w]hen a defendant who has previously been
            sentenced to imprisonment is subsequently
            sentenced to another term for an offense
            committed prior to the former sentence, other
            than an offense committed while in custody:

                  . . . .

            (2) Whether the court determines that the
            terms shall run concurrently or consecutively,
            the defendant shall be credited with time
            served in imprisonment on the prior sentence
            in determining the permissible aggregate
            length of the term or terms remaining to be
            served[.]

            [Ibid. (second and third alterations                 in
            original) (citing N.J.S.A. 2C:44-5(b)).]

"The credit awarded under N.J.S.A. 2C:44-5(b) is referred to as

'gap-time credit' because it awards a defendant who is given two

separate sentences on two different dates credit toward the second

sentence for the time spent in custody since he or she began

serving the first sentence."        Id. at 38.

      "To   demonstrate     an    entitlement    to   gap-time    credit,       a

defendant must establish three facts: '(1) the defendant has been

                                     16                                 A-1892-14T2
sentenced previously to a term of imprisonment[;] (2) the defendant

is sentenced subsequently to another term[;] and (3) both offenses

occurred prior to the imposition of the first sentence.'"      Ibid.

(alterations in original) (quoting State v. Franklin, 175 N.J.
456, 462 (2003)).     Although "a defendant accrues and is entitled

to jail credits for time spent in custody, . . . once the first

sentence is imposed a defendant is only entitled to gap-time

credits for time accrued thereafter when sentenced on the other

charges."   Id. at 47.     A sentencing court must award gap-time

credits to a defendant who meets these requirements.    Id. at 38.

     Gap-time credits apply towards the "back end" of a defendant's

aggregate sentence.    Ibid. (citation omitted).   Gap-time credits

do not reduce a defendant's parole ineligibility period or the

length of a defendant's parole upon release.    Id. at 39.

     Here, police arrested Gadson on September 8, 2009, and he

remained in county jail until the court sentenced him on October

10, 2014.   The court awarded Gadson 1813 days of jail credit for

his time served, but did not award Gadson credit for the period

between March 9, 2012, and April 22, 2012, when he served time in

county jail on unrelated municipal offenses.   The failure to award

Gadson forty-four days of gap-time credit for this period was

error, as Gadson is entitled to the additional forty-four days of



                                 17                          A-1892-14T2
gap-time credit.   The State concedes this point.   The judgment of

conviction must be corrected accordingly.

     For the foregoing reasons, we affirm Bowen's conviction and

sentence and Gadson's conviction and sentence.       We remand for

correction of Gadson's judgment of conviction to reflect the

appropriate gap-time credits.




                                18                          A-1892-14T2